Citation Nr: 0932891	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  00-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Roger Rutherford, Attorney


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to November 
1975, and served in the National Guard from August 1977 to 
August 1987.  It is not verified that there were any duty 
periods during that time and it is not alleged that any 
occurrence or event during that time had any effect on the 
varicose veins.  As such, further verification of this 
service is not indicated.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In June 2004, the Board denied entitlement to service 
connection for bilateral varicose veins.  The Veteran 
appealed the case to the U.S. Court of Appeals for Veteran's 
Claims (Court).  A memorandum decision was received in July 
2007, and the Court entered Judgment that same month, 
vacating the Board's June 2004 decision as to that issue, and 
remanding the claim to the Board for readjudication 
consistent with the memorandum decision.  An additional issue 
of entitlement to a waiver of recovery of an overpayment of 
pension benefits was affirmed. 

In December 2008, the Board remanded the Veteran's claim for 
further development in accordance with the Court's 2007 
Judgment.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The key issue in this case is whether the Veteran's bilateral 
varicose veins pre-existed service and, if so, whether this 
condition was aggravated beyond the natural progression 
during the Veteran's period of active service from 1972 to 
1975.

After initially perfecting his appeal, the Veteran submitted 
a statement to the RO in May 2000, which related that he 
desired consideration for a preexisting condition which was 
aggravated by his active service.  The Veteran asserted that 
his active service led to the necessity for his post-active 
service varicose vein surgery.

In an October 2000 statement, the Veteran, through his wife, 
relates that he was supposed to have varicose vein surgery 
prior to his leaving the Army, but his records supposedly 
were lost.

The December 2000 VA examination report reflects the Veteran 
reported a long-standing history of varicose veins and the 
examiner's description of the Veteran's varicose veins.  The 
examiner did not render an opinion as to any relationship 
between the Veteran's varicose veins and his active military 
service.

In an August 2001 statement, the Veteran related that the 
original 1975 service treatment record entry was prepared by 
the Surgery Clinic at the Army Medical Center, Fort Bragg, 
North Carolina, and that he retains the original.  The 
Veteran explained that he was given the entry because his 
service medical records had been lost.

In June 2002, the RO requested a VA medical review of the 
Veteran's claim file and an opinion as to whether the 
Veteran's active military service aggravated his varicose 
veins, as defined by applicable regulations.  The August 2002 
VA medical review report reflects that the reviewer reviewed 
the Veteran's claim file, including his medical records, on 
several occasions.  The reviewer noted the Veteran's 1975 
service treatment record two weeks prior to his release from 
active service and the recorded 8 year history of varicose 
veins reported therein.  The reviewer also observed the 
treatment plan of a first-time trial of support stockings.  
The reviewer also referenced the 1981 and 1985 VaANG medical 
officials' notations of varicose veins and the 1985 VaANG 
recording of a reported history of varicose veins since age 
13, and that the records did support the history of varicose 
veins since age 13.  The VA reviewer opined that, in light of 
this evidence, it is more likely than not that the Veteran's 
varicose veins did, indeed, exist prior to active service, 
with no aggravation of the disease process during active 
service.  The VA reviewer also opined that the Veteran's 
active service from 1972 to 1975 did not permanently 
aggravate the Veteran's varicose veins of the bilateral lower 
extremities beyond their normal progression.

As noted above, the Board denied the Veteran's claim in a 
June 2004 decision, finding that the Veteran's varicose veins 
clearly and unmistakably pre-existed his active service, and 
were not permanently aggravated by his active service.  The 
Board relied, in part, on the August 2002 opinion that it was 
"more likely than not" that the Veterans varicose veins 
existed prior to active service.  A July 2007 Court remand 
vacated the Board's June 2004 decision, holding that the 
Board erred in finding that there was clear and unmistakable 
evidence to rebut the presumption of soundness based on that 
opinion.

Thus, on remand, the Board sought to obtain an opinion 
regarding whether there was clear and unmistakable evidence 
that the Veteran's varicose veins pre-existed his active 
duty, and if so, whether his varicose veins were permanently 
aggravated beyond the natural progression of the disorder.  

The Veteran was afforded a VA examination in May 2009.  The 
Veteran reported that he saw someone about his varicose veins 
just after going on active duty.  The examiner stated that 
this would mean the varicose veins existed prior to his 
active duty because "it takes months to years to develop 
varicose veins," and "they don't just develop overnight."  
Additionally, the examiner noted that there were no reports 
of any treatment for varicose veins while the Veteran was in 
service and no evidence of continuity of care from the date 
of release from active duty in 1975 until 1993.  Thus, he 
concluded "it is more likely than not that the Veteran's 
varicose vein problem existed prior to his entrance on active 
duty and there is no indication of any problems with his 
varicose veins caused by his active duty..."

Unfortunately, the essential question of whether there is 
sufficient evidence to rebut the presumption of soundness at 
entrance, in view of no noting of the disability on entrance 
remains unanswered.  To rebut the presumption, there must be 
clear and unmistakable evidence that the varicose veins pre-
existed service and clear and unmistakable evidence that 
there was no aggravation during service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  The law further provides that the burden 
to show no aggravation of a preexisting disease or disorder 
during service is an onerous one that lies with the 
government.  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
VA's Office of the General Counsel has determined that VA 
must show by clear and unmistakable evidence that there is a 
pre-existing disease or disorder and that it was not 
aggravated during service.  VAOPGCPREC 3- 03 (July 16, 2003).  
It is an "onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

As noted above, of record is an August 2002 VA examiner's 
opinion regarding whether there was "possible service 
aggravation of bilateral varicose veins." Moreover, the May 
2009 examiner opined that "it is more likely than not" that 
the Veteran's varicose veins pre-existed his active service 
rather than employ a standard of review that would satisfy 
the demanding clear and unmistakable standard as expressed in 
Cotant, supra.  Thus the proper standard was again not met in 
the May 2009 examination summarized above.

Given the evidence and the necessary considerations for 
proper analysis of this claim, the Board finds that 
additional development of the record, particularly review of 
the medical record by a VA examiner, is required pursuant to 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Request a review of the record by a VA 
examiner, if possible the one who most 
recently examined him, to obtain an opinion 
regarding whether the Veteran's varicose 
veins clearly and unmistakably pre-existed 
his military service.  Following the review 
of the claims file, the examiner should 
provide an opinion determining the likely 
onset of the Veteran's varicose vein 
disorder.  The examiner should opine as to 
whether there is clear and unmistakable 
evidence that the Veteran's varicose veins 
pre-existed his active service beginning in 
1972 and clearly and unmistakably were not 
permanently made worse by service.    

2.  Then RO should readjudicate the claim 
on the merits (de novo) in light of the 
additional evidence obtained.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


